Citation Nr: 0603717	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana 


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to January 
1947.  The veteran died in February 2001.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied entitlement to the 
benefit currently sought on appeal.  In November 2003, the 
Board remanded the claim for further development.  Such was 
undertaken by the Appeals Management Center (AMC), who then 
issued a supplemental statement of the case in October 2005.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
February 2001, and lists the immediate cause of death as 
pancreatic cancer.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability, and no claim for 
service connection was pending. 

3.  There is no credible supporting evidence of record that 
the veteran was exposed to ionizing radiation during service.

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
could be granted caused, hastened, or materially or 
substantially contributed to the veteran's death.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 
3.311,  3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for the cause of the 
veteran's death.  In this context, the Board notes that a 
substantially complete application was received in February 
2001.  In April 2001, prior to its adjudication of this 
claim, the AOJ provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim for service connection cause of 
death; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  

In April 2004, the claimant was again notified of VA's 
duties.  In particular, she was provided with specific 
information regarding claims based on exposure to ionizing 
radiation.  She was also instructed at that time to submit 
any evidence in her possession that pertained to her claim.  
In response to this request, the claimant submitted a medical 
release form for the veteran's treating physician.  Those 
additional records were secured in July 2005 and associated 
with the file.  In October 2005, the AMC readjudicated the 
claim based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds that any defect 
that may have been in the initial April 2001 notice was 
remedied by the subsequent April 2004 notice, and that there 
has been no prejudice to the claimant.  In sum, the Board 
finds that the content and timing of the April 2001 and April 
2004 notices comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the claimant 
with respect to her claim for benefits.  All available 
service records and identified private treatment records have 
been secured.  In the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran.



Service Connection for Cause of Death

The appellant contends that her husband was exposed to 
ionizing radiation while he was aboard the USS Marsh from 
December 1945 to September 1946.  Specifically, she has 
posited that while docked at Kwajalein, his ship was 
operating in direct support of the nuclear tests conducted in 
conjunction with Operation Crossroads.  She further contends 
that this exposure caused the veteran's pancreatic cancer, 
from which he died.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service- connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected, provided that certain 
conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In the present case, the RO determined on the basis of a 
November 2001 letter from the Defense Threat Reduction Agency 
(DTRA) of the Department of Defense that the veteran did not 
fall into the first category of "radiation-exposed 
veterans."  This category is defined by 38 C.F.R. § 
3.309(d), and includes those veterans who participated in a 
"radiation-risk activity."  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test.  Such participation may be at the 
test site or on a ship used in direct support of the test.  
The regulation lists Operation Crossroads, which took place 
from July 1 to August 31, 1946, as one such operational 
period.  

The November 2001 letter confirmed that the veteran served 
aboard the USS Marsh from December 21, 1945 to September 19, 
1946.  The ship's master rolls and deck log revealed that it 
was moored at Kwajalein Atoll from June 1 to September 1, 
1946.  It was tasked with supplying electric power to the 
island of Kwajalein from June 4 to August 23, 1946.  

DTRA further confirmed that the nuclear tests in conjunction 
with Operation Crossroads were conducted approximately 200 
nautical miles from Kwajalein, from July 1 to August 31, 
1946.  The Agency was able to find no documentation to 
suggest that USS Marsh was at Kwajalein in direct support of 
that operation.  Without such corroboration, the Board 
confirms that the veteran does not fall within the category 
of "radiation-exposed veterans."

The second method involves claims based on "radiogenic 
diseases."  The veteran's death certificate verifies that 
his cause of death was pancreatic cancer, which is listed as 
a radiogenic disease under 38 C.F.R. § 3.311.  That 
regulation provides that in all cases in which it is 
established that a radiogenic disease first became manifest 
after service, and the disease is not subject to the 
presumptive periods provided in 38 C.F.R. §§ 3.307, 3.309 
(2005), an assessment will be made as to the radiation dose 
or doses.  38 C.F.R. § 3.311(a).  If exposure is confirmed, 
the claim will be referred to the Under Secretary for 
Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for 
further disposition.  

In April 2004, the RO requested the veteran's dose estimate 
from DTRA, in accordance with 38 C.F.R. § 3.311 (a)(2)(i).  
In November 2004, the Agency replied that given the 200 
nautical miles between Kwajalein Atoll, where the veteran's 
ship was moored, and Bikini Atoll, where the nuclear tests 
were conducted, there was no measurable fallout as a result.  
DTRA concluded that the veteran and his fellow crew members 
of USS Marsh did not receive any measurable exposure to 
radiation as a result of Operation Crossroads. 

Presumably because the veteran's dose estimate was zero, the 
RO correctly did not refer the appellant's claim to the Under 
Secretary.  Without proof of exposure, entitlement to service 
connection under the second method is not warranted. 

Under the third method, service connection may be established 
when the evidence supports a medical nexus between in-service 
exposure to radiation and the claimed disease.  

Complete service medical records for this veteran are not 
available; however many of his service personnel records are 
available and clearly establish that he served aboard the USS 
Marsh from December 21, 1945 to September 19, 1946, to 
include the period it was moored at the Kwajalein Atoll 
during Operation Crossroads.  The Department of Defense, 
through DTRA, has verified that it had no evidence that the 
veteran was exposed to ionizing radiation in the course of 
his active service on Kwajalein.  However, the appellant has 
submitted numerous historical research articles to provide 
support for the proposition that he was in fact exposed.  

The appellant has asserted, correctly, that the Kwajalein 
Atoll is part of the Marshall Islands.  She next submitted 
information from an uncited source that indicates during 
Operation Crossroads, natives of the test site area, Bikini 
Atoll, were transported to Kwajalein in advance of the tests.  
The article then cites to further testing in the 1950's 
(Operations Ivy and Castle) where larger, more powerful 
nuclear bombs were detonated in the Marshall Islands.  An 
article specifically regarding fallout from Operation Castle, 
conducted in 1954, cites to contaminated people and ships 
arriving at Kwajalein for hospitalization.  The appellant has 
highlighted these facts in support of her claim.

The veteran in this case separated from service in 1947, 
prior to the Operations to which the appellant cites.  None 
of the information she has submitted demonstrates that the 
veteran or any other service member at Kwajalein during 
Operation Crossroads was exposed to radiation.  The Board 
finds that there is no evidence in support of her claim that 
he was, in fact, exposed.  

The appellant also has submitted medical research articles 
regarding a study attempting to prove that British atomic 
tests in Australia and the Pacific in the 1950's has caused 
cancer in those servicemen who witnessed the detonations, as 
well as general medical information on the effects of 
radiation on the human body.  

The Board notes that the Court has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  However, medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."   Wallin v. 
West, 11 Vet. App. 509, 513 (1998).

The Board finds that the opinions articulated in the various 
studies the appellant has cited would not appear to meet the 
standard set forth in Wallin because they do not delve into 
an association between the veteran's particular pancreatic 
cancer and exposure to ionizing radiation.

A physician also submitted an opinion in which he states that 
he reviewed the information provided by the appellant 
regarding the veteran.  He then stated that the veteran 
"died because of the radiation exposure he had while serving 
on his ship in the South Pacific."  A reference was made to 
food contamination by radiation and how, when ingested, 
"short and long term adverse events" happen. 

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

Even if the veteran were exposed to ionizing radiation, which 
the Board reiterates there is absolutely no evidence of, this 
opinion would fail to establish a relationship between the 
veteran's supposed exposure and the pancreatic cancer from 
which he died.  While the physician alluded to food 
contamination, the statement is otherwise devoid of medical 
facts or principles relating to the veteran's pancreatic 
disease or to personal exposure.  That it is based on the 
unsupported, and likely inaccurate, factual premise of in-
service exposure in the South Pacific further discredits the 
opinion.  If the physician had read the evidence of record, 
he would have found that the Department of Defense 
specifically denied nuclear fallout from Operation Crossroads 
reaching the veteran's ship.  The Board finds this opinion to 
be not credible for those reasons.

While the Board does not doubt the sincerity of the 
appellant's belief that her husband died from cancer caused 
by his service, it stresses that there is simply no 
competent, credible medical evidence of such a link.  The 
appellant's assertions can be afforded no probative weight in 
the absence of evidence that she has the expertise to render 
opinions about medical matters.  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the appellant possesses 
medical knowledge which would render her opinion as to 
etiology and a medical diagnosis competent.

In sum, the preponderance of the evidence is against the 
appellant's claim that the veteran was exposed to ionizing 
radiation, which in turn caused his pancreatic cancer and 
death; therefore, the benefit of the doubt provision does not 
apply.  The claim must be denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


